Exhibit For Immediate Release Hyperthermia Therapy Featured as a “Powerful Tool” in Cancer Treatment by ABC Television (Philadelphia Affiliate) SALT LAKE CITY – June 5, 2008 - BSD Medical Corp. (NASDAQ:BSDM) today announced the recent airing of a news segment titled “Putting the heat on cancer” on WPVI-TV (ABC Channel 6) in Philadelphia.The segment interviewed patients and clinicians at the Cancer Treatment Centers of America (CTCA) in Philadelphia and highlighted the important role that hyperthermia therapy can play in cancer treatment. CTCA purchased BSD equipment and began to use hyperthermia therapy in its cancer treatment program in 2007.CTCA continues to be a leader in the number of hyperthermia treatments performed in the United States. Highlighted in the ABC broadcast is a patient who is a mother of five and a three-time breast cancer survivor from Pottstown, Pennsylvania.The segment explains that she was one of the first patients to receive hyperthermia therapy at the Cancer Treatment Centers of America in Philadelphia and how she benefited from hyperthermia treatments during her battle against recurrent breast cancer.
